Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    202
    175
    media_image1.png
    Greyscale

 in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that the claims now have unity of invention due to submission of the English translated certified foreign priority document which affords the claims the priority date of 5/30/2018.  This is argument is found persuasive and the restriction and election of species requirement is hereby withdrawn.

An action on the merits of claims 1-20 is contained herein.




Priority
This application is a national stage application under 35 U.S.C. § 371 of
International Application No. PCT/CN2019/089213, filed May 30, 2019, which
claims the benefit of priority to Chinese Application No. 201810535993.0, filed May
30, 2018.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 4, 9, 11, 12, and 15 are objected to because of the following informalities:
Claims 4, 11, and 12 should recite “or a pharmaceutically acceptable salt thereof” (salts should be changed). Thus, the claims and claims dependent on them are objected to. Claim 9 should have commas in between each recited species and the word “and” recited before the last compound. Also a period is needed at the end of the claim. Additionally, this claim embraces species which do not fall within the scope of elected formula I with respect to variable Rd being groups other than alkenyl and alkynyl, variable Re being absent or selected from different groups described in claim 1:

    PNG
    media_image2.png
    78
    180
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    466
    563
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    470
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    210
    498
    media_image5.png
    Greyscale
. 
The examiner recommends that these species are removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-5, 7, 8, 10-15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrases "such as", “preferably”, and certain groups in parentheses (see acyl being limited to COC-1-4alkyl wherein acyl is known in the art to be broader and specifically defined halogens) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 18, and 20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating rheumatoid arthritis using the claimed compounds, does not reasonably provide enablement for treating inflammation generally. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. Analysis of sections (A)-(F) is described below:
 (A) Breadth of claims: The scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes. 
	Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.   Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells. Mechanistically, chronic inflammation encompasses a broad spectrum of immunologic processes, including antibody formation, antibody-dependent cell-mediated cytotoxicity, and cell-mediated immunity (delayed-type hypersensitivity).    Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together,  typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.
	Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Its numerous forms include acute suppurative otitis media, chronic tubotympanic suppurative otitis media, chronic atticoantral suppurative otitis media, acute nonsuppurative otitis media, chronic serous otitis media, chronic mucoid otitis media, allergic seromucinous otitis media, exudative transudative otitis media, catarrhal serous otitis media, allergic otitis media and chronic purulent otitis media.
	Myringitis (sometimes included with otitis externa ) is inflammation of the tympanic membrane. It comes in numerous forms. Acute myringitis can occur because of direct trauma to the tympanic membrane through penetration by a foreign body. Primary myringitis may also be caused by unsuccessful removal of a foreign body, typically an insect, or by self-cleaning of the ear. Acute bullous myringitis and acute hemorrhagic myringitis can both be the consequence of a bacterial or viral infection. Fungal myringitis can be the consequence of a fungal infection.Eczematous myringitis can occur in cases of dermal eczema of the tympanic membrane's epidermis. Myringitis granulosa occurs when the tympanic membrane is covered with granulation tissue, and can result in destroying the tympanic membrane.
	Idiopathic inflammatory medial meatal fibrotizing otitis is a disorder of the external auditory canal characterized by desquamation of the medial canal skin, chronic inflammation, and eventual canal stenosis.
	Otitis externa (also known as "Swimmer's ear") is an inflammation of the outer ear and ear canal. The chronic form may be secondary to eczema, whereas the acute form tends to be in response to a microbial infection. Perichondritis of auricle, cholesteatoma of external ear and keratosis obturans are generally included with this. 
	Otitis interna (labyrinthitis) is an inflammation of the inner ear that typically results in severe vertigo and is generally thought to arise from a viral infection. from a viral inflammation.  Treatment is generally with vestibular suppressants (suppression of symptoms), but antibiotics may be given in bacterial infection is suspected. 
	There is also Eustachian salpingitis, a general category of inflammation of the Eustachian tubes. It includes Otosalpingitis, 
inflammation of the mucous membrane of the cartilagenous portion of the eustachian tube.
Petrositis is a type of inflammation of the temporal bone which may go all the way to the inner ear. Gradenigo's syndrome is a closely related disorder. Mastoiditis is an inflammation arising from infection of mastoid process, another portion of the temporal bone.
Cystitis is any inflammation of the bladder, often caused by bacteria. Two ordinary types  are eosinophilic and tuberculous cystitis. Interstitial cystitis (IC) is a particularly severe form, an inflammation of the bladder wall which may include Glomerulations. The origins and mechanism are largely unknown, and it isn’t even clear whether there is just one form of the disease or several.  There is no actual pharmaceutical treatment for the disease itself, although a few drugs can give some relief of symptoms, specifically Elmiron and DMSO.
Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and  usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics. 
	There is also a wide assortment of forms of conjunctivitis, including seasonal allergic conjunctivitis, perennial allergic conjunctivitis, giant papillary conjunctivitis (GPC) (a chronic yet poorly condition associated with contact lens wear), Vernal keratoconjunctivitis and atopic keratoconjunctivitis.  In addition to types of allergic conjunctivitis there is also bacterial conjunctivitis (e.g. from Streptococcus pneumoniae, Haemophilus influenzae, and Staphylococcus aureus) and viral conjunctivitis (e.g. from gonorrhea,  herpes simplex, chlamydia, adenoviruses or enteroviruses) Parasitic conjunctivitis (e.g. from Onchocerca volvulus, Loa loa, Wuchereria bancrofti or Trichinella spiralis), fungal conjunctivitis (e.g. from Candida albicans  or  Sporothrix schenckii), Phlyctenular Conjunctivitis, Inclusion Conjunctivitis, immunologic conjunctivitis, irritant conjunctivitis (e.g. from burns, chlorine or air pollutants ), Radiation conjunctivitis, and assorted forms of neonatal conjunctivitis (which can be caused by e.g. a blocked tear duct).
	Cholecystitis is gallbladder inflammation usually caused by a gallstone that cannot pass through the cystic duct. In those cases, it normally cannot be treated by pharmaceuticals but instead the gallbladder is removed. Cholecystitis without the formation of gallstones, called acalculous cholecystitis, is caused by bacteria such as Salmonella, Staphylococcus, Streptococcus (as part of scarlet fever), and leptospirosis, and thus may be treatable by treating the underlying infectious agent. Acute inflammation of the gall bladder can also arise from typhoid; treatment is with antibiotics.
Arthritis is general term denoting group of conditions involving damage to the joints of the body, and may or may not involve inflammation of other parts of the body such as the nails. 
Rheumatoid arthritis is an inflammatory disorder causing destruction of articular cartilage. It is an autoimmune condition where the body’s immune system attacks its joints. It is a multisystemic disease, having extra-articular manifestations (e.g anemia, Keratoconjunctivitis sicca, lung fibrosis) which distinguish this disease from osteoarthritis. 
Osteoarthritis is a degenerative disease, primarily of the articular cartilage and subchondral bone. Primary osteoarthritis, which comes in 2 forms, nodal and erosive, has no clearly defined underlying cause, although genetic factors are believed relevant in more than half the cases.  Secondary osteoarthritis arises from injuries, diseases such as Paget's disease, conditions such as Marfan syndrome and long-term obesity, congenital disorders of joints, etc. 
In gouty arthritis, joint inflammation is caused by the formation of monosodium urate monohydrate (MSU) crystals, or uric acid crystals, within the joint space. 
Pseudogout, another form of arthritis, arises from the deposition of calcium pyrophosphate dihydrate (CPPD) crystals in synovial fluid or articular tissue.
In addition, CPPD deposition can cause Pseudo-osteoarthritis, a gradual onset of joint pain and stiffness, which commonly involves an unusually severe, oddly distributed, degenerative arthritis.
CPPD deposition can also cause Pseudo-rheumatoid arthritis, which features multiple joint involvement with symmetric distribution, morning stiffness, fatigue, and synovial thickening.
Finally, CPPD can cause Pseudo-neuropathic anthropathy, a severe destructive monarthritis similar to that seen in neuropathic joints.
Hydroxyapatite (also called Basic calcium phosphate (BCP)) induced arthritis, from Hydroxyapatite deposition disease (HADD), is a third category of crystal deposition disease.  This can involve synovial effusions, acute inflammation in joints, idiopathic tumoral calcinosis, Milwaukee shoulder syndrome etc. There is also an erosive arthritis associated with BCP crystals. 
A fourth form is calcium oxalate associated arthritis, typically arising from end stage renal disease, but also from short bowel syndrome; diets rich in rhubarb, spinach or ascorbic acid; thiamine or pyridoxine deficiency;  and a metabolic problem, primary or secondary oxalosis.
Finally there are an assortment of other crystal-associated forms of arthritis. Calcium oxalate aluminum phosphate crystals can trigger an acute arthritis in patients on renal dialysis.  Cholesterol, xanthine, cystine, cryoglobulins, Charcot-Leyden (lysophospho-lipase), and hypoxanthine crystals when depositing in joints produce their own forms of arthritis. 
Lyme disease (Lyme borreliosis), which is caused by spirochetal bacteria from the genus Borrelia, triggers several forms of arthritis, including types of radiculoneuritis such as neuroretinitis, myelitis and encephalomyelitis, as well as Lyme arthritis and cerebral arteritis. 
There is an assortment of other forms of infectious arthritis, i.e. arthritis caused by bacteria, rickettsiae, mycoplasmas, viruses (or vaccinations given to prevent viral infections), fungi, or parasites; it is also called septic arthritis.  Included in this category are various types of mycotic arthritis, and viral arthritis, such as rubella arthritis, Mumps arthritis, arboviral arthritis, syphilitic arthritis, parvovirus arthritis, tuberculous arthritis, Varicella arthritis, gonococcal arthritis, rubella arthritis, etc.  These assorted disorders can arise from quite varied sources.  Moreover, there is also a poorly understood disorder, pseudoseptic arthritis.  
Reactive arthritis (also been known as Reiter's Syndrome, arthritis urethritica, and polyarteritis enterica) is an autoimmune condition that develops in response to an infection in another part of the body, although reactive arthritis often shows up after the triggering infection is either gone or in remission. The most common triggers are Chlamydial infections, Nisseria gonorrhea; Salmonella, Shigella, and Campylobacter. 
Another of the seronegative spondyloarthropathies is psoriatic arthritis, which is believed to be autoimmune in origin and whose exact cause is unknown, but there is a clear genetic component.  It comes in several forms, including symmetric, asymmetric, arthritis mutilans, and “distal interphalangeal predominant”.
Enteropathic arthritis, also a seronegative spondyloarthropathy is secondary to IBD.
Other seronegative spondyloarthropathies are ankylosing spondylitis (also known as Bechterew syndrome; Marie Strumpell disease; and rheumatoid spondylitis), and undifferentiated seronegative arthritis.  All of the seronegative spondyloarthropathies are distinct from rheumatoid arithitis, in that in RA, the Rf-factor is not absent. 
Sjogren's syndrome, like RA an autoimmuine, Seropositive disorder, affects primarily the eyes and mouth, but extraglandular problems in Sjogren's syndrome include joint pain or inflammation. It is not entirely clear whether Sjogren's syndrome arthritis is actually different from RA.
Ochronotic arthritis is a degenerative form of arthritis, causing a color change in the joints, and hardening of tendons and ligaments can predispose them to rupture; microruptures cause further joint disease. 
Lupus arthritis is the most common manifestation of Systemic Lupus Erythematosus (SLE), an auto-immune condition.  The most commonly affected joints are the hands, wrists, and knees.
There is also Adult Still's disease (ASD or AOSD) which has in addition to joint inflammation, a salmon-pink rash and daily spiking fevers. Related is Systemic onset juvenile idiopathic arthritis (SOJIA, also known as Still's disease). 
Menopausal arthritis is due to ovarian hormonal deficiency, typically arising from use of aromatase (estrogen synthetase) inhibitors, which lower levels of estrogen.  This has been little studied.
Neuropathic arthritis (which comes in several forms, the most important of which is Charcot's joint disease or Charcot Arthropathy or Charcot's arthritis) can arise from sources as diverse as Diabetes Mellitus, steroid treatment, leprosy, chronic alcoholism, heavy metal poisoning and neoplastic peripheral neuropathy. 
Hallux rigidus, of unknown etiology, is a degenerative type of arthritis that affects the large joint at the base of the big toe. 
Arthritis secondary to Systemic Sclerosis (other than RA) is usually symmetrical polyarthritis with predominant hand involvement, and is frequently erosive.
Hemorrhagic Arthritis (including haemophilic arthritis) is a general term encompassing any disorder characterized by bleeding within a joint, leading to inflammation of the joint lining (e.g. chronic synovitis), and sometimes degeneration of joint cartilage. Depending on cause, it is either acute or chronic.  The great majority of those suffering from severe hemophilia have haemophilic arthritis.
The Palmar Fasciitis and Polyarthritis Syndrome is a disabling, paraneoplastic condition of unknown pathogenesis.
Complicating matters further is that fibromyalgia is considered by some to be included in the term arthritis, but others do not consider it a form of arthritis.Sinusitis is the inflammation of the mucosal lining of one or more  of the 4 cavities near the nasal passages (ethmoid, maxillary, frontal, and sphenoid sinuses). It commonly accompanies upper respiratory viral infections which obstruct the opening, but such obstruction can also arise from abnormalities in the structure of the nose, enlarged adenoids, diving/swimming, infections from a tooth, trauma to the nose, and foreign objects that are stuck in the nose. Bacteria, notably Streptococcus pneumonia, Haemophilus influenza, and Moraxella catarrhalis grown in the trapped secretions. In most cases it requires no treatment, but antibiotics may be given, along with acetaminophen for pain and nosedrops, for relief of symptoms. 
Pharyngitis  is infection and inflammation of the throat (including the nasopharynx, uvula, and soft palate)and tonsillitis is of the tonsils. These are caused by a variety of viruses (adenoviruses, influenza viruses, parainfluenza viruses, Epstein-Barr virus, enteroviruses, Herpes simplex virus), mycoplasmas (e.g. Mycoplasma pneumoniae), and bacteria (Group A Beta Hemolytic Streptococci (GABHS),  Streptococcus pyogenes, Neisseria Gonorrhea,  Hemophilus Influenza Type B) as well as fungal infections, parasitic infections, cigarette smoke, and unknown causes.
	Similarly, Osteomyelitis is the inflammation of bones, often caused by bacteria (most commonly Staphylococcus Aureus), and sometimes by fungi or viruses.  Chronic Recurrent Multifocal Osteomyelitis (CRMO), a chronic inflammatory disease of unknown etiology, results in recurrent fever and the development of multiple inflammatory bone lesions.
Dacryoadenitis, an inflammation of the tear gland, can arise from infectious mononucleosis, mumps, gonorrhea, or influenza. 
Lung inflammation can take many forms.
Chronic Obstructive Pulmonary Disease (COPD) is a slowly progressive disease of the airways that is characterized by a gradual loss of lung function. COPD includes chronic obstructive Bronchitis (which involves inflammation and eventual scarring of the bronchi) and emphysema (enlargement and destruction of the alveoli).  Emphysema comes in several forms, including Congenital Lobar Emphysema, Bullous Emphysema, Centrilobular Emphysema (Proximal acinar emphysema), Panacinar (panlobular), Distal acinar (paraseptal) as well as  Alpha-1 antitrypsin (AAT) deficiency, which is the genetic form of emphysema; patients often have both a form of bronchitis and emphysema. Ordinary chronic bronchitis is sometimes included with COPD even if there is no actual obstruction, and asthmatic bronchitis is generally included in COPD as well.  Persons with COPD typically develop smaller air passageways, which can become clogged with mucus and have partially destroyed alveoli. There is no pharmaceutical treatment for COPD per se. Instead, treatment is supportive and designed to relieve symptoms and improve quality of life. Thus, oxygen is often given to partially compensate for the loss of lung function.  Bronchodilators can expand passageways in the lungs, Corticosteroids can reduce inflammation and Antibiotics can ward off bacterial infections, but none of these treat the COPD itself. 
Another category of inflammatory disorders of the lung is Interstitial lung disease, or ILD, (interstitial pulmonary fibrosis), a term that includes more than 180 chronic lung disorders, which may be chronic,  nonmalignant (non-cancerous) and noninfectious. Interstitial lung diseases are named after the tissue between the air sacs of the lungs called the interstitium -- the tissue affected by fibrosis (scarring). The common link between the many forms of ILD is that they all begin with an inflammation. The three main kinds are bronchiolitis - inflammation that involves the bronchioles (small airways); alveolitis - inflammation that involves the alveoli (air sacs); and vasculitis - inflammation that involves the small blood vessels (capillaries). More than 80 percent of interstitial lung diseases are diagnosed as pneumoconiosis, a drug-induced disease, or hypersensitivity pneumonitis. An important group of the ILDs are the Idiopathic interstitial pneumonias including idiopathic pulmonary fibrosis (IPF), nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, acute interstitial pneumonia, Respiratory bronchiolitis-associated interstitial lung disease, desquamative interstitial pneumonia and lymphoid interstitial pneumonia. Other ILDs are bronchiolitis obliterans,  histiocytosis X, chronic eosinophilic pneumonia, granulomatous vasculitis,  Goodpasture's syndrome and pulmonary alveolar proteinosis. The cause of interstitial lung disease is not known, however, a major contributing factor is thought to be inhaling environmental pollutants. Other contributing factors include   Sarcoidosis, certain drugs, radiation,  connective tissue or collagen diseases and  family history. Treatments may include corticosteroids, influenza or pneumococcal pneumonia vaccine but these are of limited effectiveness.  
Lung inflammation includes most Occupational Lung Diseases, arising from repeated and long-term exposure to certain irritants on the job. These include for example asbestosis,  coal worker’s pneumoconiosis (caused by inhaling coal dust), silicosis (caused by inhaling free crystalline silica), byssinosis (caused by dust from hemp, flax, and cotton processing, also known as brown lung disease), aluminosis, anthracosis (“collier's lung”, from the accumulation of carbon from inhaled smoke or coal dust in the lungs), chalicosis (stone-cutters' lung disease, due to inhaling stone dust), siderosis (occurring in iron workers, produced by the inhalation of particles of iron), tabacosis. Some of these are grouped together as hypersensitivity pneumonitis. These include Farmer's Lung arising from fungus spores from e.g.  moldy hay, Bird-Breeder's Lung, arising from various bird proteins,  Humidifier Lung, arising from bacterias fungi, and even amoebae found in mists,  from standing water, Malt Worker's Lung from moldy barley, and many other forms. 
There is also Radiation pneumonitis, a consequence of radiation therapy done to the chest, generally for lung or breast cancer. 
Lung inflammation includes Pneumonia. Lobar pneumonia affects one or more sections (lobes) of the lungs.  Bacterial pneumonia is caused by various bacteria notably Streptococcus pneumoniae.  Viral pneumonia is caused by viruses (such as respiratory syncytial, parainfluenza, and influenza). There is no clearly effective treatment for viral pneumonia.  Pneumonia can also occur as a hypersensitivity, or allergic response, or from mycoplasmas, rickettsias (especially Q fever),  and Chlamydia.
Eosinophilic pneumonia, also called eosinophilic pneumonitis includes Löffler's syndrome and similar pneumonias such as tropical eosinophilia. These do not have alveoli  infected by bacteria, viruses, or fungi, but instead, the alveoli and often the airways do fill with eosinophils. Why the eosinophils accumulate in the lungs is not well understood, and it can be triggered by things as varied as penicillin, fungi and parasites. Chronic eosinophilic pneumonia (CEP, also called Carrington's eosinophilic pneumonitis) is a related but somewhat different syndrome, and can easily be life threatening. 
Asthma is a family of disorders the most important of which are extrinsic asthma (an allergic disorder mediated by IgE, generally considered an immune disorder), and intrinsic asthma (non-allergic, generally a response to irritants such as smog or cigarette smoke, but also can arise from some infections, such as forms of sinusitis, or from gastrointestinal reflux). Intrinsic asthma is associated with nasal polyps and massive eosinopillic infiltration of the respiratory mucous membrane, but serum levels of immunoglobulin E are within the normal range. There is also mixed asthma (both of the above), occupational asthma (a response to workplace chemicals such as toluene or certain metals), exercise induced asthma, and cough variant asthma. Asthma is characterized by bronchial wall hyperresponsiveness, viz., bronchoconstriction followed by bronchial inflammation. 
Chronic bronchitis is a long-term inflammation of the bronchi, which results in increased production of mucus, as well as other changes.  Chronic bronchitis has no specific organism recognized as the cause of the disease.  Cigarette smoking is cited as the most common contributor to chronic bronchitis, followed by bacterial or viral infections and environmental pollution. Treatment is purely supportive and  may include bronchodilators for inhaled medications, oxygen supplementation, lung reduction surgery and lung transplantation. 
Acute bronchitis is the inflammation of mucous membranes of the bronchial tubes and is usually caused by infectious agents such as bacteria or viruses. It may also be caused by physical or chemical agents -- dusts, allergens, strong fumes -- and those from chemical cleaning compounds, or tobacco smoke. (Acute asthmatic bronchitis may happen as the result of an asthma attack, or it may be the cause of an asthma attack.) Acute bronchitis is usually a mild, and self-limiting condition, with complete healing and return to function.  Most of the treatment is supportive of the symptoms, and may include analgesics, such as acetaminophen  for fever and discomfort.
Another disease characterized by lung inflammation is Cystic fibrosis (CF), characterized by an abnormality in the glands that produce sweat and mucus. It is chronic, progressive, and is usually fatal.  The basis for the problem with CF lies in an abnormal gene, which results in an atypical electrolyte transport system within the cells of the body. The abnormal transport system causes the cells in the respiratory system, especially the lungs, to absorb too much sodium and water. This causes the normal thin secretions in  the lungs to become very thick and hard to remove. The high risk of infection in the respiratory system leads to damage in the lungs, and eventually death of the cells in the lungs. The etiology of chronic inflammation, however, remains unclear.  The disorder itself is largely untreatable. 
Acute (or Adult) Respiratory Distress Syndrome (ARDS)  is severe inflammation in both lungs resulting in an inability of the lungs to function properly, arising from damage to capillary endothelium and alveolar epithelium caused by leukotrienes, oxidants, platelet-activating factor, and/or proteases.  ARDS is a devastating, often fatal, inflammatory lung condition that, unlike most lung disorders, usually occurs in conjunction with catastrophic systemic conditions, especially shock, sepsis, and nonpulmonary trauma. No specific pharmaceutical therapies currently exist for ARDS per se.  Treatment primarily involves supportive care in an intensive care unit, including use of a mechanical ventilator and supplemental oxygen to help patients breathe, plus in some cases, treatment of the underlying disorder (typically, sepsis) which has triggered the ARDS. Acute Lung Injury is the same clinical disorder, differing only in having a lesser degree of hypoxemia.
	Myocarditis is an inflammation of the muscular middle layer of the heart (myocardium) Viruses, bacteria, and noninfectious diseases can cause it. Treatment is primarily supportive e.g. drugs may be used to improve the heart's ability to contract and to remove extra fluids from the body. Unless the underlying infectious agent itself is treatable, this inflammation is not itself treated.
	Mucocutaneous lymph node syndrome (MLNS) or Kawasaki syndrome is a potentially fatal inflammatory disease that affects the heart, circulatory system, mucous membranes, skin, and immune system. Its cause is unknown.
	Glossitis is inflammation of the tongue.  Local causes of glossitis include bacterial or viral infection, mechanical irritation or injury from burns, rough edges of  teeth or dental and oral appliances, or other trauma; exposure to irritants (tobacco, alcohol, hot foods, or spices), and sensitization (to e.g. toothpaste, mouthwash, breath fresheners, dyes in candy, plastic in dentures or retainers) anemia and other B vitamin deficiencies, erythema multiform, pemphigus vulgaris,  syphilis, and other disorders. It can be inherited. Corticosteroids such as prednisone may be given to reduce the inflammation.  Antibiotics, antifungal medications, or other antimicrobials may be prescribed if the cause of glossitis is an infection. Anemia and nutritional deficiencies must be treated, often by dietary changes or other supplements.
	Meningitis is the inflammation of the meninges—the surrounding 3-layered membranes of the brain and spinal cord, and the fluid it is bathed in, (CSF). It can be caused by virtually any known infectious agent.  Thus, if it is caused by Haemophilus influenzae or Neisseria meningitis, the antibiotic derivative rifampin would be used.
Inflammatory aortic aneurysms can be in the ascending or more commonly descending areas, and these disorders are poorinly understood, but in some cases involve the the presentation of an unknown antigen on the aortic wall.
	Myelitis is any inflammation of the spinal cord.
Dactylitis is an inflammatory affection of the fingers.
There is an entire family of Idiopathic Inflammatory Myopathies, generally named as forms of myositis. Polymyositis produices pain, with marked weakness and/or loss of muscle mass in the proximal musculature, particularly in the shoulder and pelvic girdle, and can also include sclerodactyly, dysphagia and other aspects of oesophageal dysmotility, low grade fever and peripheral adenopathy.
Dermatomyositis, considereded a type of autoimmune connective tissue disease, produces skin rash and symmetric proximal muscle weakness which can be as severe as complete paralysis. There is a variant form, juvenile dermatomyositis, with the same general symptoms but also including Calcinosis cutis.
Sporadic inclusion body myositis (s-IBM) and hereditary inclusion body myopathies (h-IBM) encompass a group of disorders sharing the common pathological finding of vacuoles and filamentous inclusions. These constitute an inflammatory slowly progressive proximal myopathy which may cause dysphagia and mild to moderate muscle wasting. Its pathogenesis is unknown, but ubiquitin, prion protein, and tau protein has been found in these inclusions. S-IBM has some evidence of being an autoimmune disorder and some evidence of being a primarily degenerative disorder, But neither theory fits well the complex series of changes seen in this disorder  The endomysial infiltrates in patients with s-IBM are composed of CD8+ T cells, macrophages in a 2:1 ratio, myeloid dendritic (antigen-presenting) and CD138+ plasma cells. Myofibers in s-IBM exhibit vacuolization, atrophy, abnormal myonuclei, and deposits of amyloid-β (Aβ), phosphorylated tau (p-tau), apolipoprotein E, presenilin-1, the normal cellular isoform of prion protein (PrPc), and many other characteristic proteins, leading to suspicion of prion involvement.
Hereditary Inclusion Body myositis (HIBM1) is based on the Desmin gene and is a dominant genetic disorder. 
Hereditary inclusion body myositis type 2 (HIBM2) is an autosomal recessive adult-onset myopathy due to mutations in the GNE (UDP-N-acetylglucosamine 2-epimerase/N-acetylmannosamine kinase) gene. It appears to be the same disorder as Nonaka distal myopathy.
A third form, Hereditary inclusion body myopathy with Joint Contractures & Ophthalmoplegia (IBM3), is a Myosin heavy chain IIa disorder.
There are forms of Eosinophilic myositis, including eosinophilic fasciitis, eosinophilic mono/multiplex myositis, esinophilic polymyositis and eosinophilia – myalgia syndrome. 
Usually included in this category is Myositis ossificans, including Myositis ossificans circumscripta and progressive myositis ossificans.
Focal myositis seems to be a macrophage and T-cell–rich lesion that changes to B cell and dendritic plasmacytoid cells, and is classified as an inflammatory pseudotumor of skeletal muscle.
There is also a Giant-cell myositis, generally seen in association with giant-cell myocarditis, myasthenia gravis, auto-immune thyroiditis, and thymoma.
There is also the general categories of myositis associated with collagen vascular disease and myositis associated with malignancy.
Behçet's disease is a syndrome of unknown origin, but appears to be an autoimmune disorder. It is characterized primarily by inflammation of the blood vessels. Symptoms include a broad range of problems, which include mouth sores, genital sores, skin sores or lesions, meningoencephalitis, Uveitis, inflammation of the joints, thrombophlebitis,  aneurysms, digestive tract ulceration (sometimes called Behçet's colitis)
	Encephalitis is inflammation of the brain itself, often caused by a group of arboviruses. Treatment of encephalitis is largely supportive because no specific antiviral agents, except for that which works against herpes simplex virus, are available for therapy. 
	Inflammation in the brain is a significant  component of some important neurodegenerative conditions, including Alzheimer's Disease, AIDS dementia, Pick’s Disease, Parkinson’s Disease, and Huntington’s Disease. The circumstances here are poorly understood because while there does not appear to be lympho-infiltrative processes, there is neuropathological evidence for immune activation. Thus, inflammation may be a disease-aggravating or even a  disease-ameliorating factor in pathogenesis, or a non-contributory consequence of the injurious cascade of neurodegeneration and thus incidental.
	Hepatitis is an inflammation of the liver, usually caused by viral invasion, notably hepatitis A, B and C, but sometimes Epstein-Barr virus; herpes simplex viruses; measles, mumps, and chicken pox viruses; and cytomegaloviruses. Treatment, when possible, is with antivirals.  Inflammation of the liver also take the form of alcoholic hepatitis. Lupoid hepatitis is an autoimmune disorder.
Idiopathic inflammatory trigeminal sensory neuropathy (IITSN) affects the head, producing face numbness, headache, and hemifacial pain attacks.
	Hemorrhoids is an enlarged or varicose condition of the hemorrhoidal veins and tissues around the anus, either internal or external. Anything which obstructs the free circulation of the blood in the portal system will give rise to hemorrhoids. Constipation, straining at stool, diarrhea, dysentery, rough toilet paper, uncleanliness, pelvic tumors, displacement of the uterus and pregnancy are among the most common causes.
	Rosacea classically presents with patchy flushing and redness and inflammation, particularly on the cheeks, nose, forehead, and around the mouth. Rosacea is persistent and commonly worsens with time, sometimes with the formation of pustules and swelling.  Triggers for rosacea are extremely varied and include things not ordinarily associated with inflammation, such as drinking alcohol and hot beverages, or even ordinary social interactions. 
	There is a series of inflammatory problems directly connected to neutrophil-endothelial cell adhesion (NECA).  These include frostbite injury, bacterial meningitis, acute airway inflammation, allograft rejection, hemorrhagic shock, septic shock, ischemia and reperfusion injuries.
	Immune reconstitution inflammatory syndrome (IRIS), also known as immune restoration disease and immune restoration inflammatory syndrome is a peculiar syndrome that occurs  after a  desirable gain in immunocompetence, usually arising from successful treatment of HIV-infected subjects.  Although numerous infectious and noninfectious causes have been proposed, its pathogenesis remains unclear. IRIS can present in a variety of ways especially if there is an underlying infections, such as with leprosy or tuberculosis CMV to which the body is suddenly able to (over) react to, but in other cases, the diseases appears to be non-infective, such as with SLE or RA. 
	Urethritis is an inflammation of the duct that leads from the bladder to the body's exterior. It is often due to fecal contamination or irritation due to physical or chemical substances (e.g. introduction of foreign bodies into the urethra, bubble bath, or soap) or gonorrhea. Treatment may simply involve the withdrawal of the offending chemical agent, or the administration of antibiotics, when Neisseria gonorrhoeae is involved.
	Inflammation can arise from the eruption of teeth in a child (teething).
	Inflammation of the nails can arise from chronic paronychia, fungus (especially Candida albicans), trauma, impaired circulation, and dermatitis.
	Bright's disease (or glomerulonephritis) is inflammation of the glomeruli and the nephrons, the structures in the kidney that produce urine. It usually results from an infection, such as a streptococcal infection, that occurs somewhere else in the body. There is no real treatment beyond relief of the symptoms.
    Whipple's disease is a chronic, multisystem, relapsing inflammatory disease that usually affects the small intestine and mesenteric lymph nodes. Its cause is Whipple's bacillus. 
Panniculitis is a group of diseases characterized by inflammation of subcutaneous adipose tissue.  It occurs in four forms: lobular panniculitis without vasculitis (acute panniculitis, or  Weber-Christian disease or systemic nodular panniculitis), lobular panniculitis with vasculitis, and septal panniculitis with or without vasculitis.
	Thyroiditis is an inflammation of the thyroid gland, and takes three forms. Hashimoto's Thyroiditis (chronic lymphocytic thyroiditis) is the most common type of thyroiditis. It is an autoimmune disorder, and treatment is to start thyroid hormone replacement. For De Quervain's Thyroiditis (subacute or granulomatous thyroiditis), treatment is usually bed rest and aspirin to reduce inflammation. Occasionally cortisone and thyroid hormone may be used. Silent Thyroiditis usually arises following pregnancy. Treatment is usually bed rest with beta blockers.
	Regional enteritis (Crohn's disease or ileitis) is an autoimmune disorder which is associated with the presence of Mycobacterium paratuberculosis. It can affect any part of the gastrointestinal tract but most commonly affects the ileum. The inflammation is controlled primarily by regulation of diet, antibiotics if abscesses and fistulas are present, sometimes Prednisone and other corticosteroids, and surgery.
	Proctitis is a form of inflammation of the rectum, and includes Antibiotic-Induced Proctitis, Gonorrheal Proctitis, Herpetic Proctitis, Ischemic Proctitis, Radiation Proctitis, Syphilitic Proctitis and idiopathic proctitis.
Sarcoidosis is a multisystem disorder characterized by a cell-mediated Th1 immune response with formation of noncaseating granulomas.  These granulomas generally heal and disappear on their own. However, for those granulomas that do not heal, the tissue can remain inflamed and become scarred, or fibrotic. Pulmonary sarcoidosis can develop into pulmonary fibrosis. Bronchiectasis, a lung disease in which pockets form in the air tubes of the lung and become sites for infection, can also occur.  Treatment may include the use of corticosteroids.
	Stomatitis, inflammation of the mouth, and mucositis, inflammation of the mucosa can arise from sources as diverse as Candida albicans, dentures, chemotherapy and radiation therapy to the head, neck or mouth ("Radiation mucositis"). It may be secondary to infection, trauma, systemic diseases or autoimmune mechanisms.  These come in many forms, such as aphthous ulcers, and Acute Necrotizing Ulcerative Gingivitis i.e. "trench mouth". Herpetiform ulcers treatment has ranged from antibiotics, immunosuppressants and yogurt, to Lactobacillus capsules, tetracycline and systemic steroids. Palliative measures include topical anesthetics, Vitamin E, analgesics, and  coating agents.  Antiviral agents may be used if viral origin is established.
	Allergic rhinitis, a reaction that occurs in the eyes, nose and throat, which exists in two forms, seasonal and perennial, is a Type I Antibody-Antigen reaction to allergens. T Lymphocytes and B Lymphocytes release IgE antibody; mast cells appear in skin and mucosa and degranulate, which is followed by release of histamine and chemotactic factors, prostaglandins and leukotrienes, and a response of intravascular basophils.  Histamine causes inflammation and fluid production in the fragile linings of nasal passages, sinuses, and eyelids. The underlying disorder is not itself treated, except possibly via immunotherapy, in which there is administered gradually increasing doses of the allergen. Instead, symptoms are treated with drugs used to block the action of allergic mediators, or to prevent degranulation processes, such as anti-leukotrienes or antihistamines. 
Nonallergic Rhinitis (including eosinophilic, rhinitis medicamentosa, vasomotor Rhinitis, neutrophilic rhinosinusitis, and others) also affects the eyes, nose and throat, and comes from fumes, odors, temperature or atmospheric changes, smoke, etc. Treatments for nonallergic rhinitis include oral medications, inhaled medications, immunotherapy, and surgery for some conditions.	
Wegener's Granulomatosis is a disease that usually begins as a localized granulomatous inflammation of upper or lower respiratory tract mucosa and may progress into generalized necrotizing granulomatous vasculitis and glomerulonephritis.  The cause is unknown. Although the disease resembles an infectious process, no causative agent has been isolated. Treatment is with immunosuppressive cytotoxic drugs.
	Pancreatitis is inflammation of the pancreas and can arise from abdominal trauma, or the formation of gallstones that obstruct the common bile duct. It can be associated with excessive ingestion of alcohol; with disorders such as cystic fibrosis or Reye's syndrome; or with scorpion stings. Infectious causes include mycoplasmas, Epstein-Barr viruses, Coxsackie viruses, leptospirosis, hepatitis viruses, mumps, congenital German measles, Ascaris worms, and syphilis. The inflammation per se is generally not treatable. Treatment is usually supportive and consists of the management of pain and intravenous feeding.
	Neuroretinitis is a type of inflammation of the retina. It is often idiopathic. It frequently arises secondary to some kind of infection, such as Hepatitis B, HSV, EBV, influenza A, mumps, Coxsackie B, TB, salmonella, Lyme disease, syphilis, leptospirosis, Histoplasmosis, Toxoplasmosis, toxocara, Sarcoidosis and cat-scratch disease. Treatment is thus to the underlying cause.  For example, Diffuse unilateral subacute neuroretinitis (DUSN) arises from  nematodes deep in the retina or in the subretinal space.   Anthelminthic treatment is then used. When the origin is Toxoplasmosis, then anti-Toxoplasma medications such as Pyrimethamine. Vogt-Koyanagi-Harada syndrome (Harada's disease) is an acute inflammatory, immune-mediated disorder that can cause choroidal neovascularization, severe chorioretinal atrophy, and secondary glaucoma.
	River blindness arises from inflammation of the eye caused by larvae (microfilaria) of the nematode Onchocerca volvulus, although the Wolbachia bacteria may be involved as well. 
	Multifocal choroiditis and panuveitis (MCP) is a posterior chorioretinal inflammatory disease of unknown etiology
	There are also other forms of choroiditis, inflammation of the middle coat (choroid) of the eyeball, as well as uveitis, which is inflammation of the parts of the eyes that make up the iris. Other eye inflammations include scleritis and episcleritis, inflammation of tissues on the sclera.
Pouchitis is an inflammation of an internal pouch (either the ileoanal pouch or the Koch pouch) created in patients who have part of their colon removed to treat ulcerative colitis or familial adenomatous polyposis (FAP). 
	Gastritis is inflammation to the stomach lining. Atrophic gastritis is characterized by the loss of the stomach cells that are responsible for manufacturing acid, pepsin, and intrinsic factor. This condition occurs in older people or those suffering from Helicobacter pylori. Erosive (hemorrhagic) gastritis occurs when shallow ulcers or sores develop on the upper layer of the stomach lining, usually because of the excessive ingestion of a stomach irritant such as aspirin or alcohol.
	There can also be mentioned appendicitis, which can occur when a hard piece of stool blocks the opening of the appendix, causing swelling and inflammation.
	There is an entire family of Idiopathic inflammatory-demyelinating diseases (IIDDs).  The most common of these are the various forms of multiple sclerosis. These include relapsing-remitting MS, and secondary progressive multiple sclerosis, as well as
primary progressive MS  and progressive relapsing MS as well as the so-called “benign MS” and the Marburg variant of MS. Baló’s concentric sclerosis is generally considered to be a variant of MS.
	Acute disseminated encephalomyelitis is usually triggered by viral or bacterial infections or vaccinations and can be quite severe, and can be monophasic or relapsing.  Acute hemorrhagic leukoencephalitis (Hurst encephalitis) is now thought to be a hyperacute form of ADEM. Bickerstaff encephalitis is usually included with ADEM as well. 
	Another IIDD is optic neuritis, either papillitis or retrobulbar neuritis, can occur be monophasic  or in recurrent form, the latter of which is more likely to progress to MS.  Brainstem inflammatory-demyelinating syndrome.
	Acute transverse myelitis  resulting in motor, sensory, and autonomic dysfunction can be idiopathic or develop in the context of viral, bacterial, fungal or parasitic infections, as well as in the course of systemic autoimmune diseases, and can be monphaisc or receuurent.
	Other IIDDs include Devic’s neuromyelitis optica,  and Schilder’s disease. 
There are both Tumefactive or pseudotumoral IIDDs.
	The great majority of skin problems involve some type of inflammation, such as  response to physical injury (e.g. sunburn, ticks, abrasion, or a bee string), acute allergic contact dermatitis (such as poison ivy), and infections (such as boils and cold sores). Ingrowing hairs, or pili incarnati, can cause acute pustular reactions. Cancerous lesions of the skin frequently show some degree of inflammatory response. Acne's  inflammation is caused by leakage of sebum and keratin debris outside the distended pilosebaceous duct. The bacillus Propionibacterium acnes, which populates the lesions, may also contribute indirectly to this inflammation by metabolizing the sebum to produce irritant fatty acids. Inflammation in skin problems is usually the result of the release of chemical mediators in the skin, notably histamine, peptides (kinins) and fatty acids (prostaglandins and leukotrienes), which are formed enzymatically in response to e.g. injury.  Medications designed to counteract inflammation in the skin may or may not antagonize the effects of the particular type of mediator involved, if that is known. The inflammation can take many different forms, including redness, (from dilation of blood vessels); heat, (from increased blood flow); swelling (from leakage of fluid from the small blood vessels); whealing reactions (hives, nettle rash, urticaria) in which vascular changes predominate, and pain or itching.  Blisters (from enzymes released from inflammatory cells, resident cells of the skin, or blood plasma components) can  cause the breakdown of proteins responsible for the structural integrity of the skin, leading to serious inflammatory disorders such as pemphigus. In addition, the affected skin may feel indurated (hardened) because of the deposition of the coagulation protein fibrin and the infiltration by inflammatory blood cells (lymphocytes, histiocytes, and polymorphonuclear leukocytes).
	Prostatitis, inflammation of the prostate, comes in several different forms, including those of bacterial origins, and those which are not, including chronic abacterial prostatitis and asymptomatic inflammatory prostatitis. Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases.
	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis,  isolated vasculitis of central nervous system,   nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), Polyarteritis nodosa, and urticarial vasculitis.  There are also specific forms of arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obli¢terans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease; it is of unknown origin), tuberculous arteritis, endarteritis obliterans,  and  verminous mesenteric arteritis.
Angular cheilitis (also called perlèche, cheilosis or angular stomatitis) is an inflammatory lesion at the corner of the mouth.  These generally arise from nutritional deficiencies, either from poor diet or malabsorption syndromes, and can because infected with fungus as well. 
Seborrhoeic dermatitis, which includes seborrhoea capitis (Cradle cap), seborrhoeic infantile dermatitis and other seborrhoeic forms is a chronic disease characterized by scaling on an erythematous base. Pityriasis simplex capillitii (dandruff) is often included with this category.
Pustular dermatitis is an inflammation of the skin that presents with pustular lesions, and includes eosinophilic pustular folliculitis (Ofuji's disease), Reactive arthritis (Reiter's syndrome), and Subcorneal pustular dermatosis (Sneddon–Wilkinson disease).
Psoriasis is a chronic, and recurrent inflammatory disease of the skin characterized by circumscribed, erythematous, dry, scaling plaques.  The psoriasis family includes annular pustular psoriasis, drug-induced psoriasis, generalized pustular psoriasis, guttate psoriasis, inverse psoriasis, keratoderma blennorrhagica (keratoderma blennorrhagicum), localized pustular psoriasis, napkin psoriasis, psoriasis, vulgaris, psoriatic arthritis, psoriatic erythroderma (erythrodermic psoriasis), seborrheic-like psoriasis (sebopsoriasis,  seborrhiasis).
Lichenoid eruptions are dermatoses associated with the inflammatory disorder lichen planus and can arise from varied sources. These include annular lichen planus, atrophic lichen planus, bullous lichen planus (vesiculobullous lichen planus), erythema dyschromicum perstans (ashy dermatosis, dermatosis cinecienta), hepatitis-associated lichen planus, hypertrophic lichen planus (lichen planus verrucosus), idiopathic eruptive macular pigmentation, keratosis lichenoides chronica (Nékam's disease), kraurosis vulvae, lichen nitidus, lichen planus actinicus (actinic lichen planus), lichen planus pemphigoides, lichen planus pigmentosus, lichen planus–lichen sclerosus overlap syndrome, lichen planus–lupus erythematosus overlap syndrome, lichen sclerosus (lichen sclerosus et atrophicus), lichen striatus (Blaschko linear acquired inflammatory skin eruption), Lichenoid dermatitis, Lichenoid reaction of graft-versus-host disease, linear lichen planus, peno-gingival syndrome, ulcerative lichen planus, vulvovaginal gingival syndrome, and vulvovaginal lichen planus.
Erysipeloid and erysipelas are both inflammations of the skin due to certain types of bacteria.
Osgood-Schlatter disease is a common form of inflammation of the knee in active adolescents. It has no pharmaceutical treatment per se. Other inflammations of the knee include Sinding-Larsen-Johansson disease, Patellofemoral syndrome, and osteochondritis dissecans. 
Pigmented villonodular synovitis (PVNS) is a joint disease characterized by inflammation and overgrowth of the joint lining, typically in the hip, knee, hands or ankle. It is considered to be a neoplastic growth, locally agressive, and comes in two forms, diffuse and nodular. 
Adhesive capsulitis is a type of inflammation of the shoulder. Its origin is usually unknown.
There can be a generalized inflammatory response of the entire body. When it arises from a proven source of infection, it is called sepsis.  When it does not, it is called systemic inflammatory response syndrome (SIRS).  Both of these are characterized by extensive cytokine dysregulation. 
	The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation. 
It should be noted that determining that a disorder is an inflammatory one is sometimes not an easy task.  For example, it has taken decades of research to discover that the destruction of the central area of the retina, which is the hallmark of age-related macular degeneration, actually arises out of an inflammatory process, involving the Complement Pathway. This only became well established in 2005. It is entirely possible that a majority of disorders presented considered idiopathic --- including many untreatable disorders --- are in fact inflammatory disorders. An ongoing example of this difficulty is the question of insulin resistance, the underlying disorder in Type II Diabetes Mellitus and Metabolic Syndrome, and possibly a few other disorders as well. The inflammation hypothesis says that the enlarged fat cells drawn in macrophages, which excrete pro-inflammatory cytokines IL-6, α-TNF, and IL1-, which via their receptors activate JNK to block IRS-1. There is significant evidence for this, but no standard anti-inflammatory agents are effective against insulin resistance.  The competing lipid overload hypothesis says that the enlarged fat cells leak fatty acids, causing DAGS to accumulate in muscle cells, which inhibit insulin signaling through nPKCs and block IRS-1. At this time, there is no agreement on whether insulin resistance should be best understood as an inflammatory disorder. 
It must be finally noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by a range of MMPs.  In sprains or other ligament injuries, some inflammatory response is needed initially to initiate repair of the damage. In mechanical wounds, some inflammatory response is required for satisfactory wound healing and indeed anti-inflammatory drugs such as cortisone can impair healing when administered at the time of wounding. In fact, inflammation is too important to be dependent on a single pathway and so inflammation can be initiated by numerous different systems, and generally, if one fails or is thwarted, another can do some or the entire job.

(B) The nature of the invention: The nature of the invention is related to the modulation of biological pathways for treating disease states such as cancer. More specifically, the instant invention is drawn to the treatment or prevention of physiological states and/or pathological states in a mammal by modulation of the P13K-Akt signal transduction pathway. Modulation of said signal pathway is achieved by the modulation of one or more related enzymes using pyridopyrazines of formula I; wherein modulation may encompass inhibitory or agonistic modes of treatment. Overall, the nature of the invention may be construed to one of ordinary skill as very complex.
(C),(F), (G) State of the Prior Art/Guidance/Examples: 
To the examiner’s knowledge, the claimed compounds have not been shown to treat inflammation generally. The specification teaches that the compounds are effective at inhibiting JAK3. The compounds have a similar mechanism of action to the FDA approved drug Tofacitinib which has been shown to be effective in treating rheumatoid arthritis. The disclosure also provides additional biological data to show that the claims are enabled for the treatment of that specific disease starting at page 26. However, there is no additional information provided in either the disclosure or art to show one skilled in the art how to use this limited information to treat inflammation generally. Therefore, the ability of the claimed compounds to treat inflammation generally is highly unpredictable.
(D) Skill of those in the art: One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, histamine, fibrin, some PDE4 isoenzymes, plasmin, thrombin, PAF, Mac-1, VLA-4, VLA-5, VLA-6, VCAM-1, LFA-1, ICAM-1, Prostaglandins and cyclic endoperoxides (particularly prostacycline, prostaglandin E2, and thromboxane A2), leukotrienes (especially LTB4, LTC4, LTD4, and LTE4) and kallikrein, and many, others. Examples of pro-inflammatory cytokines include IL-1-alpha, IL-1beta, IL-6, IL-8, IL-11, IL-12, IL-17A, IL-17E, IL-17F, IL-18, GM-CSF, CNTF, OSM (Oncostatin M), MCP-1, CCL2 (a chemokine), CCL5 (RANTES), TGF-beta, ENA-78, Osteopontin, Cyclophilin A, LIF (leukemia inhibitory factor), leptin, MIP-1, TWEAK, MGSA, keratinocyte-derived chemokine, PF4, MCP-1 (GDCF), IFN-gamma, TNF-α, Abscisic acid, high mobility group box chromosomal protein 1 (HMGB-1), S100A12 (EN-RAGE), TRAIL, sCD40L, IL-19, IL-20, IL-21, IL-22, IL-23, IL-24, IL-25, IL-26, IL-27, IL-32, and IL-33. The Complement Pathway, which exists in two separate branches, uses C1, C4a, C4b, C2, C3a, C3b,  C5a, C5b, C6, C7, C8 and C9, as well as the membrane attack complex (MAC) and other complexes, C3 and C5 convertase enzymes, PI3K-gamma,  Magnesium ions, and Factors B, D, F, H, etc.
One of ordinary skill in the art also knows that mediation of inflammation is among the most pervasive and complex of all body process. There are very complex interactions among just the cytokines. As an example, the Hageman factor (clotting factor XII) is a protein that when activated initiates three different processes: a) the intrinsic clotting process which operates via thrombin and fibrin, b) the fibrinolytic system which produces fibrinolysis via plasmin and 3) the kallikrein/kinin cascade, which produces the kinins, e.g. bradykinin. Bradykinin produces the redness, warmth, and swelling of inflammation by its effects on both arterioles and capillaries. Further, that plasmin can also activate C3 and C5 in the complement cascade (an entirely separate set of vascular events) producing C3a and C5a, respectively, as can thrombin.
One of ordinary skill in the art also knows that there are many paradoxical features in the inflammation system, in which an agent can be either pro- or anti-inflammatory depending on the details of the circumstances. As an example, in lung inflammation, nitric oxide appears to be a pro-inflammatory mediator in acute situations e.g. ARDS but anti-inflammatory in more stable situations.  As a second example, the cytokine TGF-beta-1 possesses both pro-inflammatory and anti-inflammatory activities. Virtually all cells have TGF-beta-1 receptors, and the cytokine has many other roles other than in inflammation. As a third example, CRF appears to have both pro-inflammatory and anti-inflammatory activities.
And in fact, there is a tremendous diversity in the combination of mechanisms that produce inflammation. This makes it impossible to imagine a general solution to inflammation.  For example, Atherosclerosis, in its four forms, arises from the accumulation of macrophage white blood cells and is promoted by low density (especially small particle) lipoproteins. No other inflammatory disorder has this particular mechanism. 
There is no pharmaceutical treatment for COPD per se; no pharmaceutical intervention will slow the progression of the disease.  Instead, treatment is supportive and designed to relieve symptoms and improve quality of life. Thus, oxygen is often given to partially compensate for the loss of lung function.  Bronchodilators can expand passageways in the lungs, Corticosteroids can reduce inflammation and Antibiotics can ward off bacterial infections, but none of these treat the COPD itself.  Asbestosis, perhaps the most important of the most Occupational Lung Diseases, has no pharmacological treatment per se. What treatment there is, is palliative, notably Oxygen therapy to relieve the shortness of breath, respiratory physiotherapy to remove secretions from the lungs by postural drainage, chest percussion, and vibration, and nebulized medications to thin secretions, but these of course do not treat the disorder itself. There is also no pharmacological treatment of ARDS, only for its symptoms, such as pulmonary arterial hypertension, and management of infection with e.g. antibiotics.
Osteoarthritis is characterized by e.g. loss of cartilage, formation of hard bony enlargements (Heberden's nodes and/or Bouchard's nodes), formation of  "spurs" or osteophytes, on the margins of the joints, bunions, etc. The pathophysiological process is believed to involve imbalances in many, many factors, including cytokines and growth factors, Prostaglandin E2, Cartilage matrix fragments, assorted neuropeptides, free oxygen radicals, proteolytic enzymes and protease inhibitors. These gives rise to such results as abnormal synovial fluid of reduced viscosity (giving phasic synovial inflammation), remodeling of bone osteophytosis, proteolytic destruction of cartilage matrix and chondrocyte death, peripheral & central sensitization, nociceptor activation, and more. No pharmaceutical has been firmly established as a disease-modifying therapy for osteoarthritis. That is, there are currently no therapeutic agents approved by the US Food and Drug Administration capable of mitigating the changes in cartilage and bone characteristic of OA. This is in large measure because OA usually cannot be diagnosed until it becomes symptomatic decades after it began, at which point structural alterations are already quite advanced, as well as the difficult question of whether question of whether or not biomarkers (and which ones) could serve as surrogate outcome measures in randomized clinical trials. Primary treatment is actually nonpharmacologic, including weight loss, exercise, physical and occupational therapy, assistive devices, joint replacement surgery, acupuncture, and ultrasound. Numerous drugs are used for the palliation of symptoms, including NSAIDs, hyaluronate injections and narcotic analgesics, but these do not affect the disease itself.  If the osteoarthritis is secondary to some other disease, such as Wilson's disease, acromegaly, some types of diabetes, then the underlying disease itself could be pharmacologically treated if such treatment exist. However, one of ordinary skill in the art knows that many conditions that osteoarthritis is secondary to, such as leg-length discrepancy, scoliosis, congenital hip dysplasia, congenital dislocation of the hip, etc. themselves do not have pharmacological treatments.  
Hallux rigidus itself treated just by surgery, including cheilectomy, involving the excision of irregular bony spurs that limit motion, proximal phalanx osteotomy, silicone arthroplasty, arthrodesis and others.  The only drugs used are analgesics and NSAIDs, but these are just for relief of symptoms and do not treat the disorder itself.
Gouty arthritis is a metabolic disorder, in which dysfunction of the purine metabolism results in hyperuricemia, leading to the formation of deposits in the cartilages of the joints, made up chiefly of urates, or uric acid. It is treated directly by the use of uric acid synthesis inhibitors, notably allopurinol and febuxostat, which are inhibitors of xanthine oxidase, which thus inhibit the accumulation of uric acid in the body. A second mode is use of the uricosuric drugs, uric acid excretion promoters, notably Probenecid, sulfinpyrazone and benzbromarone, which act by inhibiting the urate transporter URAT1 at the tubules, and thus accelerate the rapid excretion of uric acid accumulated in the body. A third mode is the use of uricase (rasburicase or pegloticase (PEGylated) form), which mediates the conversion of uric acid into the more soluble molecule allantoin.
Pseudogout and other disorders arising from deposition of calcium pyrophosphate dihydrate is related to other metabolic disorders, such as hemochromatosis, hyperparathyroidism, hypomagnesemia, and hypophosphatasia. The exact cause of CPPD deposition is unknown, although increased breakdown of adenosine triphosphate, the gene ANKH, and magnesium insufficiency have all been fingered as possible causes.  Treatments include corticosteroids, NSAIDs, colchicine, methotrexate and magnesium supplementation, but it has not been established that any of these actually affect the disease itself. 
Much the same is true for is calcium oxalate associated arthritis, which has no specific treatment, beyond treating the end stage renal failure itself (with increased dialysis) when that is the cause. Otherwise, treatment is just palliation of symptoms, e.g. NSAIDs.
Ochronotic arthritis is caused by alkoptunuria, an inherited autosomal recessive metabolic disorder which is caused by the lack of homogentisic acid-oxidase enzyme, which appears to be responsible for the deposition of homogentisic acid pigment in connective tissues.  There is no pharmacological treatment is available for the underlying alkaptonuria; the damage to the joints is approached with physiotherapy, rest, and prosthetic joint replacement; analgesia can be used for relief of pain.
Although Charcot arthropathy can arise from many sources, its exact nature is a matter of some dispute. One theory says it is neurotraumatic, leading to osseous destruction, and the other main theory is it is a neurovascular problem, causing the extremity to receive an increased blood flow, resulting in a mismatch in bone destruction and synthesis, leading to osteopenia. Treatment is via immobilization and reduction of stress via specialized footwear, and assorted surgical procedures. There is no pharmacological treatment.
The pharmaceutical treatment of reactive arthritis is targeted to the underlying infection which caused the infection in the first place, and thus will involve an antibacterial, antiviral, antifungal, etc. The same is true of infectious arthritis.
Lupus arthritis, although difficult to diagnose, is treated by treating the underlying SLE.
Palmar Fasciitis and Polyarthritis Syndrome have no established treatment.
Very few agents have been successfully used to treat rheumatoid arthritis itself, and these, except for penicillamine, have all operated by the mechanism of α-TNF inhibition (the mode action of penicillamine in rheumatoid arthritis is unknown). There has been considerable research on the use of e.g. p38 inhibitors and DPP-IV inhibitors for RA, but none has been clearly established as effective. 
Hemorrhagic arthritis in its chronic form arises from a disease process, typically hemophilia, sickle cell disease, and pigmented villonodular synovitis (PVNS). The acute form arises from injury, especially major ligament tear, fracture, meniscus tear, or damage to the joint capsule.  For the chronic form, treatment is done via treating the underlying cause.  Thus, for example, clotting factors for the particular type of hemophilia involved, although, as with other complications of hemophilia, these are of limited value. For the acute form, treatment of the specific injury, e.g. bone fracture, is required.  PVNS has no pharmacological treatment; surgical excision is relied on, although recurrences are common due to the difficulty of complete surgical excision.
Therefore, one of ordinary skill in the art knows that the forms and etiologies of the assorted types of arthritis are so varied that a general treatment of arthritis is contrary to what is known in the art. The skill level is such that many forms have no specific treatment for the arthritis itself, only management of symptoms, such as NSAIDS for pain, hypnotics for sleep, antidepressants for reactive depression, etc.
Furthermore, what specific treatments there are, are not general. Thus, while RA does respond to α-TNF inhibitors which suppress the immune system, such agents would be expected, if anything, to make matters worse for septic arthritis.  Antiviral agents used for septic arthritis would be expected to be useless against psoriatic arthritis, clotting factors employed for hemophilic arthritis would be of no value for lupus arthritis, uricosurics used for gouty arthritis would have no value for reactive arthritis or enteropathic arthritis, etc. Similarly, while penicillamine has been established as effective for rheumatoid arthritis, and is apparently effective in treating osteoarthritis secondary to Wilson's disease (by treating the Wilson's disease itself), it has not been established as effective for other forms of arthritis, and indeed, as it appears to do some suppression of the immune system, it would not be used for septic arthritis at all.  
The intrinsic form of asthma appears to have unique inflammatory mechanisms that differ from those playing a role in the extrinsic form. There is paucity of research dealing with inflammatory mechanisms unique to intrinsic asthma, in part because there is no animal model for intrinsic asthma, and indeed, the pathogenesis of intrinsic asthma is presently thought to be caused by unknown.
Baló’s concentric sclerosis has no meaningful treatment as it causes death in weeks to months.
No treatment for sporadic inclusion body myositis has been found effective. Steroids such as high-dose prednisone and immunosuppression agenst such as methotrexate  have generally been generally ineffective.
As for Hereditary inclusion body myopathy, affected patients have no therapeutic options.

For a compound or genus to be effective against inflammation generally is thus contrary to the present understanding of medical science. Thus, it is not reasonable for any agent to be able to treat inflammation generally.  That is, the skill is so low that no compound effective generally against inflammatory disorders has ever been found. In terms of the individual inflammatory disorders, this is completely varied. One of ordinary skill in the art knows that, treatments for inflammation must often be tailored to the particular type of inflammation present, as there is no, and there can be no, "magic bullet" against inflammatory disorders generally.

Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.





Conclusion


Claims 1-5, 7, 8, 10-15, 17, 18, and 20 are rejected. Claims 6 and 16 are allowable. Claim 9 is objected to. Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is no relevant art to be put on the record by the examiner. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624